          Case 1:19-cr-00869-ER Document 82 Filed 06/02/21 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 2, 2021

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


               Re:     United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Judge Ramos:

       Yesterday, the Court notified the parties that this case has been placed on the jury trial
calendar for July 6, 2021 and is second on the list for jury trials that day. Trial previously had been
adjourned sine die by the Court, and the July 6 trial date was not set at a prior scheduling
conference. The Government writes to seek an adjournment of the trial to a date in August or
September 2021, 1 in order to allow for continuity of Government counsel and to allow the
Government the reasonable time necessary for effective preparation in this complex accounting
fraud case. See 18 U.S.C. § 3161(h)(7)(B)(iv). The Government understands that the defense
wishes to proceed to trial on the date currently scheduled.

       The reasons for the Government’s request are as follows:

         First, as the Court is aware, two of the three Assistant United States Attorneys assigned to
this matter are currently scheduled to begin a two-week insider trading and investment fraud case
before this Court on June 14, 2021. See United States v. Blakstad, 19 Cr. 486 (ER). In late 2020,
the Government had selected a date for the Blakstad trial that would not coincide with the Cole
trial and would allow for continuity of counsel in both cases. Assuming that the Blakstad trial
concludes as scheduled on or about June 25, 2021, the current schedule in this case would leave
the two prosecutors in question just ten days to prepare for trial, including the July 4 holiday. As
the Court is aware, this is a complex accounting fraud case, that implicates conduct that took place
over several years. The Government anticipates that in addition to preparing witnesses and the
disclosures and filings contemplated by the Court’s current pretrial schedule, there will be a need
to litigate a number of legal issues in advance of and during trial. It is not possible for the two
prosecutors in question to effectively prepare for trial in the amount of time allotted by the current


1
 If the Court contemplates adjourning the trial beyond September 2021, the Government requests
an opportunity to be heard regarding potential alternative dates.
           Case 1:19-cr-00869-ER Document 82 Filed 06/02/21 Page 2 of 3

                                                                                               Page 2


schedule. They will not be able to discharge their professional obligations and try the Cole case
as scheduled.

        Nor is there sufficient time for new prosecutors to be assigned to this case. The
Government attempts in every case to accommodate the Court’s scheduling needs, and, with
sufficient notice, would have made efforts to re-staff this matter or the Blakstad case. Because,
however, we first received notice of the July 6 trial date yesterday without a prior scheduling
conference, we do not believe sufficient time exists for new prosecutors to learn the intricacies of
this case, to ensure that the Government meets its obligations to the defendant and to the Court,
and to effectively prepare witnesses to testify. To require that here risks inviting error and will
severely prejudice the Government and the public interest.

        Second, it does not appear that the Cole trial can proceed on July 6 in any event. The
Government understands from conferring with the assigned prosecutors that the trial with the
primary position on July 6, 2021, United States v. Torres, No. 20 Cr. 608 (DLC), will likely
proceed to trial on that date. There is therefore a very substantial risk that the parties and the Court
will needlessly expend resources preparing for a trial that will be adjourned.

        Finally, the Government understands that the Court’s own trial schedule does not allow for
sufficient time for this case to be tried on July 6. As we previously represented to the Court, the
Government expects its case-in-chief to last up to four weeks. See 7/7/2020 Tr. at 4:18. The
Government understands that the Clerk of Court has scheduled another trial before Your Honor to
begin on July 21, 2021. See United States v. Samuels, No. 18 Cr. 306 (ER). That trial, which
occupies the primary position, involves an in-custody defendant, who has been detained since his
arrest in 2018. Should the Cole trial proceed on July 6, the Government expects it will last into
early August. An adjournment would ensure that this Court is able to conduct the Samuels trial as
scheduled, consistent with the Board of Judges’ stated commitment to prioritize the trials of in-
custody defendants.

       Given that the Government’s Jencks Act, Giglio material, and marked exhibits are due on
Tuesday, June 8, the Government respectfully requests that the Court resolve this adjournment
request at its earliest opportunity. The Government can be available for a scheduling conference
tomorrow, June 3, should the Court wish to hold one.

       The Government is mindful of the defendant’s interest in a speedy trial and has consistently
sought to accommodate as early a trial as possible. However, the current trial date threatens to
         Case 1:19-cr-00869-ER Document 82 Filed 06/02/21 Page 3 of 3

                                                                                   Page 3


severely prejudice the Government and undermine the interests of justice. Accordingly, the
Government requests a modest adjournment of the trial date.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                      By:      /s/
                                            Edward Imperatore/Scott Hartman/Jared Lenow
                                            Assistant United States Attorneys
                                            (212) 637-2327/2527/1068
